NO. 07-08-0480-CR
                                 NO. 07-08-0481-CR
                                 NO. 07-08-0482-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                   APRIL 20, 2009

                        ______________________________


                 ANGEL HERNANDEZ CASTANEDA, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE

                      _________________________________

           FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

 NOS. B 3191-0809; B 3192-0809; & B 3193-0809; HONORABLE ED SELF, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Following pleas of not guilty, Appellant, Angel Hernandez Castaneda, was convicted

by a jury of aggravated sexual assault in cause number B 3191-0809, aggravated

kidnapping in cause number B 3192-0809, and burglary of a habitation in cause number

B 3193-0809. Respectively, Appellant was sentenced to ninety-nine years confinement
and a $10,000 fine, ten years confinement and a $5,000 fine,1 and ninety-nine years

confinement and a $10,000 fine. In presenting this appeal, counsel has filed an Anders2

brief in support of a motion to withdraw. We grant counsel’s motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738, 744-

45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).            Counsel has candidly discussed why, under the controlling

authorities, the appeal is frivolous.               See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978). Counsel has also demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of his right to file a pro se response if he desired to do so, and

(3) informing him of his right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.3 By letter, this Court granted Appellant thirty days in which




        1
         During the punishm ent phase, the trial court revised the charge on the aggravated kidnapping
offense to that of a second degree felony finding that Appellant voluntarily released the victim in a safe place.
Tex. Penal Code Ann. § 20.04(d) (Vernon 2003).

        2
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        3
           Notwithstanding that Appellant was inform ed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel m ust com ply
with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgm ent together with notification
of his right to file a pro se petition for discretionary review. In re Schulman, at 408 n.22 & at 411 n.35.

                                                       2
to exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at

409, n.23. Appellant filed a response. The State did not favor us with a brief.


        By the Anders brief, counsel raises a potential issue of legal and factual sufficiency

of the evidence. He then concludes after a review of all the evidence that under the

appropriate standards of review, reversal is not required.


        By the pro se response, Appellant mistakenly believes that counsel has already

been permitted to withdraw from this appeal and requests that the Anders brief be

“dismissed” so that he may present the merits of his appeal.4 He alleges his appellate

attorney is ineffective for filing the Anders brief and also alleges the circumstantial evidence

is weak.


        We have independently examined the entire record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford

v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such issues.

See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing the record,

counsel’s brief, and Appellant’s pro se response, we agree with counsel that there are no




        4
         Although an attorney who files an Anders brief is required to file a m otion to withdraw pursuant to In
re Schulman, 252 S.W .3d at 408, the m otion to withdraw m ay not be granted until this Court m akes an
independent review of the appeal to determ ine whether it is frivolous. Penson v. Ohio, 488 U.S. 75, 82-84,
109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). W hen an appellate court agrees with counsel that the appeal is
without m erit, the m otion to withdraw is granted. Id.

                                                       3
plausible grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel's motion to withdraw is granted and the trial court’s judgments

are affirmed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              4